BUFFINGTON, Circuit Judge.
In the court below complainants, the owners by assignment of patent No. 963,235, granted July 5, 1910, to Mead, for a muffler, charged respondent with infringement of the first claim thereof. That court found the claim valid, and held the respondent infringed. From a decree so holding the present appeal was taken.
The opinion of the court below so well expresses the views we too have reached that an opinion by this court could but be substantially a restatement. We therefore content ourselves with reciting our conclusions, which are, first, that the insertion of a V-shaped collar in a neck muffler was the gist of Mead’s device, was original with him, the making dating back to April, 1907, and the sale thereof to November, 1907; secondly, the device involved patentable originality; thirdly, the disclosure of a V-shaped collar in Mead’s original specification warranted the patent authorities in suggesting and awarding to him, after proper amendment, the claim in question, which he had successfully antedated as against numerous applicants in interference.
The decree below is affirmed.